                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     TIKISHA UPSHAW, et al.,                             Case No. 3:18-cv-07814-JD
                                                        Plaintiffs,
                                   6
                                                                                             ORDER GRANTING
                                                  v.                                         ADMINISTRATIVE MOTION TO
                                   7
                                                                                             SEAL
                                   8     ALAMEDA COUNTY, et al.,
                                                                                             Re: Dkt. Nos. 22, 23
                                                        Defendants.
                                   9

                                  10

                                  11           This order resolves the pending administrative motion to file documents under seal in this

                                  12   case, Dkt. No. 23, as well as approves the parties’ stipulated protective order regarding the same
Northern District of California
 United States District Court




                                  13   documents, Dkt. No. 22, except in those cases where the stipulated protective order conflicts with

                                  14   the Court’s standing orders.

                                  15      I.         LEGAL STANDARD

                                  16           In our circuit, in evaluating a motion to seal, two different standards apply depending on

                                  17   whether the request is being made in connection with a dispositive motion or a non-dispositive

                                  18   motion.

                                  19           For dispositive motions, the historic “strong presumption of access to judicial records”

                                  20   fully applies, and a party seeking sealing must establish “compelling reasons” to overcome that

                                  21   presumption. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). This

                                  22   standard presents a “high threshold,” and “a ‘good cause’ showing will not, without more, satisfy”

                                  23   it. Id. at 1180. When ordering sealing in this context, the district court must also “articulate the

                                  24   rationale underlying its decision to seal.” Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162 (9th

                                  25   Cir. 2011).

                                  26           The non-dispositive motion context is different. There, the “public has less of a need for

                                  27   access to court records attached only to non-dispositive motions,” and “the public policies that

                                  28   support the right of access to dispositive motions, and related materials, do not apply with equal
                                   1   force to non-dispositive materials.” Kamakana, 447 F.3d at 1179. In that context, materials may

                                   2   be sealed so long as the party seeking sealing makes a “particularized showing” under the “good

                                   3   cause” standard of Federal Rule of Civil Procedure 26(c). Id. at 1180 (citation omitted).

                                   4            The distinction between dispositive and non-dispositive motions is not literal, but depends

                                   5   on “whether the motion is more than tangentially related to the merits of a case.” Ctr. for Auto

                                   6   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Motions that are “technically

                                   7   nondispositive” yet “strongly correlative to the merits of a case” are subject to the presumption of

                                   8   public access to judicial records and the corresponding sealing standards. Id. at 1099.

                                   9            In addition to meeting the standard under Kamakana, all parties requesting sealing must

                                  10   also comply Civil Local Rule 79-5, including that rule’s requirement that the request must

                                  11   “establish[] that the document, or portions thereof, are privileged, protectable as a trade secret or

                                  12   otherwise entitled to protection under the law,” i.e., is “sealable.” Civil L.R. 79-5(b). The sealing
Northern District of California
 United States District Court




                                  13   request must also “be narrowly tailored to seek sealing only of sealable material.” Id.

                                  14      II.      DISCUSSION

                                  15            The more stringent “compelling reasons” standard for dispositive motions applies here and

                                  16   is satisfied. The sealing request is made in connection to Alameda County’s opposition to

                                  17   plaintiffs’ motion for a preliminary injunction, Dkt. No. 19, which was also the case in Center for

                                  18   Auto Safety. While noting that a motion for preliminary injunction is “technically nondispositive,”

                                  19   it concluded that since the motion “was more than tangentially related to the merits of the case,”

                                  20   the district court was required “to consider the documents under the compelling reasons standard.”

                                  21   Ctr. for Auto Safety, 809 F.3d at 1099, 1102.

                                  22            Alameda County seeks to seal video footage and still photographs depicting units at Santa

                                  23   Rita Jail that house women. Dkt. No. 22 at 2. Specifically, it seeks to seal two videos, Dkt. No.

                                  24   24, Exs. A, E, from body cameras worn by sheriff’s deputies conducting nighttime safety checks.

                                  25   Dkt. No. 24 at 2. It also seeks to seal two photographs, Dkt. No. 24, Exs. B, C, of lead plaintiff

                                  26   Upshaw’s housing unit. Dkt. No. 24 at 12. The County argues that there are two compelling

                                  27   reasons why these exhibits should be sealed -- jail security and privacy of third parties (i.e.,

                                  28   nonparty inmates). Dkt. Nos. 23, 23-1.
                                                                                          2
                                   1             Plaintiffs have opposed defendants’ motion to seal, essentially arguing that defendants

                                   2   have waived the right to request sealing because they have previously permitted television stations

                                   3   to film and broadcast video of the same facilities depicted in the exhibits. Dkt. No. 25 at 3. But

                                   4   while general video of the facilities may have been published in the past, plaintiffs have not

                                   5   established that the videos and photograph sought to be sealed have been publicly released.

                                   6   Consequently, waiver is not an issue. Plaintiffs also argue that defendants’ status as public entities

                                   7   militates against sealing in this case. Id. at 4. But this element is present in all cases where prison

                                   8   officials seek to seal, and it does not overcome the “institutional security goals within a detention

                                   9   facility.” Bull v. City & Cty. of San Francisco, 595 F.3d 964, 971 (9th Cir. 2010).

                                  10             Defendants have met their burden and demonstrated compelling security reasons why the

                                  11   exhibits should be sealed. As the Supreme Court has recognized, “Prison administrators . . .

                                  12   should be accorded wide-ranging deference in the adoption and execution of policies and practices
Northern District of California
 United States District Court




                                  13   that in their judgment are needed to preserve internal order and discipline and to maintain

                                  14   institutional security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979). The body camera videos from

                                  15   deputies’ safety checks document “sensitive, secure areas of the jail as well as practices with

                                  16   regard to performing safety checks.” Dkt. No. 23-1 ¶ 3. The photographs, which prison officials

                                  17   never intended to make public, also depict sensitive and secure areas. This is enough to warrant

                                  18   sealing. See Napier v. Cty. of Washtenaw, No. 11-cv-13057, 2013 WL 1395870, at *11 (E.D.

                                  19   Mich. Apr. 5, 2013); Fosselman v. Evans, No. 07-cv-PJH-PR, 2011 WL 939616, at *2 (N.D. Cal.

                                  20   Mar. 15, 2011).

                                  21      III.      CONCLUSION

                                  22             Alameda County’s administrative motion to file under seal is granted. The parties’

                                  23   stipulated protective order regarding the same documents is approved, except in those cases where

                                  24   the stipulated protective order conflicts with the Court’s standing orders.

                                  25             IT IS SO ORDERED.

                                  26   Dated: September 16, 2019

                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
                                                                                          3
